 

Exhibit 10.1

 

INOVIO BIOMEDICAL CORPORATION

 

VOTING TRUST AGREEMENT

 

This Agreement dated as of June 1, 2009 is by and among Inovio Biomedical
Corporation, a Delaware corporation, the stockholders listed on Schedule I
hereto (the “Stockholders”), and Simon Benito, Tee Khiang Ng and Dr. Morton
Collins as voting trustees hereunder (the “Trustees”).

 

Effective as of the date hereof, VGX Pharmaceuticals, Inc. (“Old VGX”) merged
with and into an acquisition subsidiary of Inovio Biomedical Corporation (the
“Company”) and the shares of Old VGX were converted into the right to receive
shares of the Company as merger consideration in accordance with the terms and
provisions of the Agreement and Plan of Merger dated as of July 7, 2008, as
amended on December 5, 2008 (the “Merger Agreement”). As a result of the merger,
Old VGX became a wholly owned subsidiary of the Company.

 

The purpose of this Agreement is to enable the Voting Trustees to vote the
Shares (as defined herein) with respect to all matters submitted to a vote of
the stockholders of the Company in accordance with the terms hereof.

 

In consideration of the mutual covenants and agreements contained herein, the
parties hereto agree as follows:

 

1.             The parties to this Agreement intend to create a voting trust
within the meaning of Section 218(a) of the General Corporation Law of the State
of Delaware, and as such shall promptly file a copy of this Agreement in the
registered office of the Company located in the State of Delaware, including all
counterparts as executed, all supplements and amendments thereto and shall hold
the Agreement, as executed, supplemented and amended, for inspection by the
Stockholders upon request.

 

2.             Each Stockholder hereby assigns and transfers to the Trustees all
shares of the Company’s Common Stock listed opposite such Stockholder’s
respective name on Schedule I hereto (the “Shares”), and shall immediately
deposit the certificates representing the Shares with the Trustees and receive
in exchange therefor one or more voting trust certificates, substantially in the
form of Exhibit A hereto, representing the Shares deposited with the Trustees
(the “Voting Trust Certificates”), to be held subject to all terms of this
Agreement. The Trustees shall deliver the stock certificates so deposited to the
Company for cancellation and for new share certificates, fully paid,
non-assessable and representing the Shares, registered in the name of the
Trustees, including a legend to the effect that such certificates have been
issued pursuant to this Agreement, and the Company shall transfer the Shares on
the books of the Company to the name of the Trustees, with a similar notation as
to the effect of this Agreement.

 

3.             While this Agreement is in effect, the Trustees shall have the
legal title to the Shares and be entitled to exercise, in person or by their
nominee or proxy, all rights and powers in respect to any or all such Shares,
including the right to vote thereon and to take part in or consent to any
corporate or stockholders’ action of any kind whatsoever, whether ordinary or
extraordinary, in accordance with all of the terms and conditions set forth in
this Agreement. The right to vote shall include the right to vote for the
election of directors and in favor of or against any resolution or proposed
action of any character whatsoever, which may be presented at any meeting or
require the consent of stockholders of the Company, including, but not limited
to any proposed Change of Control (as defined elsewhere herein). It is expressly
understood and agreed that the holders of Voting Trust Certificates shall not
have any right, either under said Voting Trust Certificates or under this
Agreement, or under any agreement express or implied, or otherwise, with respect
to any Shares held by the Trustees hereunder to vote such Shares or to take part
in or consent to any corporate action, or to do or perform any other act or
thing which the holders of the Company’s Common Stock are now or may hereafter
become entitled to do or perform. The Trustees shall have the right to waive any
notice of meeting or other notices due in respect of the Shares. Except as
provided in Section 11 hereof, the Trustees shall

 

--------------------------------------------------------------------------------


 

have no authority to sell, transfer or otherwise dispose of, convey any interest
in or encumber any of the Shares deposited under this Agreement.

 

4.             On any matter, including the election of directors, presented to
the stockholders of the Company for a vote, the Trustees shall vote the Shares
in the same proportion as the shares voted on the matter by the other
stockholders of the Company. For purposes of this section, a “vote” shall
include, with respect to the election of directors, a vote “for” and a vote to
“withhold authority,” and with respect to any other matter, a vote “for”,
“against” or “abstain.” With respect to a consent solicitation, the Trustees
shall provide a consent with respect to the percentage of Shares deposited
hereunder in the same proportion as the consents received with respect to all
outstanding shares of the Company.

 

5.             During the term hereof, the holders of the Voting Trust
Certificates shall not have legal title to any part of the Shares and, except
pursuant to Section 11 hereof, shall not be entitled to transfer or convey any
interest in, including, without limitation, any encumbrance on, the Shares or
the Voting Trust Certificates. No creditor of any holder of a Voting Trust
Certificate shall be able to obtain legal title to or exercise legal or
equitable remedies with respect to the Shares or the Voting Trust Certificates.

 

6.             Except as otherwise provided herein, upon the declaration of any
dividends by the Company with respect to the Shares deposited with the Trustees
hereunder the Trustees shall cause all such dividends to be distributed by the
Company pro rata among the Stockholders as if such holders themselves held the
Shares represented by their Voting Trust Certificates.

 

7.             Except as otherwise provided herein, upon declaration of any pro
rata distributions of additional shares of capital stock of the Company declared
by the Company with respect to the Shares deposited with the Trustees hereunder,
each Stockholder agrees that such pro rata stock distributions shall be issued
in the name of the Trustees as additional deposits hereunder and the Trustees
shall issue additional Voting Trust Certificates therefor.

 

8.             In the event of dissolution or liquidation of the Company during
the term of this Agreement in such manner as to entitle the holders of Voting
Trust Certificates to liquidating dividends, the Trustees shall cause all such
liquidating dividends to be distributed by the Company pro rata among the
Stockholders as if such holders themselves held the Shares represented by their
Voting Trust Certificates.

 

9.             In the event that the Company presents evidence satisfactory to
the Trustees that it has acquired the beneficial ownership of any Shares
represented by a Voting Trust Certificate, the Trustees shall immediately
refrain from exercising any voting rights with respect to such Shares and, upon
surrender of the Voting Trust Certificate in question to the Trustees with
evidence satisfactory to the Trustees of its transfer to the Company, the
Trustees shall take all steps necessary to transfer legal title to such Shares
to the Company and the Company shall cancel such Shares and restore them to the
status of authorized but unissued shares.

 

10.           This Agreement shall expire upon the earlier of: (i) with respect
to all Stockholders, the date which is ten years from the date of this
Agreement; (ii) with respect to all Stockholders, upon a Change of Control, as
defined herein; (iii) with respect to a Stockholder, the death of the
Stockholder; (iv) with respect to a Stockholder, termination of the
Stockholder’s employment with the Company for any reason other than for Cause,
as defined in the Stockholder’s then existing employment agreement with the
Company, or if the Stockholder does not have such an employment agreement with
the Company, as defined herein; provided, however, that if such Stockholder is
Joseph Kim, this Agreement shall terminate with respect to all Stockholders; or
(v) with respect to all Stockholders, the acquisition by the Company of the
beneficial ownership of all Shares represented by Voting Trust Certificates
pursuant to this Agreement.

 

2

--------------------------------------------------------------------------------


 

11.           Notwithstanding anything to the contrary set forth in this
Agreement, and subject to the further restrictions of any applicable lock-up
agreements or other restrictive covenants as reflected on the certificates
representing the Shares, each Stockholder shall have the right to cause the
Trustees to sell Shares deposited by that Stockholder, or to tender Shares in
the event of a tender offer or exchange offer, for the benefit of the
Stockholder, if the following conditions are satisfied:

 

(a)           In the case of a sale of the Shares, the Shares are sold in open
market transactions in accordance with the provisions of Rule 144 under the
Securities Act of 1933 (the “Securities Act”), or any successor provision, or
pursuant to an effective registration statement under the Securities Act;

 

(b)           In the case of a tender offer or exchange offer, the Shares are
tendered in accordance with the terms of the tender offer or exchange offer; and

 

(c)           In either case, such Shares are not being transferred (i) if the
Stockholder is an entity, to an affiliate, subsidiary, director, officer,
employee, agent or representative of the Stockholders, (ii) if the Stockholders
is an individual, to an immediate family member, including such Stockholder’s
spouse, parents, children, siblings, mother-in-law, father-in-law,
brother-in-law, sister-in-law, son-in-law, daughter-in-law, and anyone who
resides in such person’s home (other than domestic employees), (iii) to any
person or party whose ownership of the Shares would provide continued beneficial
ownership of the Shares by the selling Stockholder pursuant to Rule 13d-3
promulgated under the Securities Exchange Act of 1934 (as now or hereafter
amended, the “Exchange Act”).

 

If the foregoing conditions are satisfied, the respective Stockholder may
provide written notice to the Trustees directing them to (i) sell the number of
Shares or (ii) tender the Shares, in each case in accordance with the written
instructions of the Stockholder contained in the notice. The Trustees shall use
reasonable good faith efforts to cause the sale or tender, as the case may be,
of such Shares in accordance with such instructions. Upon completion of the sale
or tender of such Shares, (i) the Trustees shall pay promptly the net proceeds
from the sale or tender of such Shares to the respective Stockholder, (ii) the
Trustees shall promptly notify the Company of such sale or tender, if not
previously notified, (iii) such Shares shall no longer be subject to the terms
and conditions of this Agreement or the voting trust.

 

12.           For purposes of this Agreement, a “Change of Control” shall mean
(A) the acquisition of shares of the Company by any “person” or “group” (as such
terms are used in Rule 13d-3 under the Exchange Act) in a transaction or series
of transactions that result in such person or group directly or indirectly
becoming the beneficial owner of 40% or more of the Company’s voting capital
stock after the date of this Agreement, (B) the consummation of a merger or
other business combination after which the holders of voting capital stock of
the Company do not collectively own 60% or more of the voting capital stock of
the entity surviving such merger or other business combination, (C) the sale,
lease, exchange or other transfer in a transaction or series of transactions of
all or substantially all of the assets of the Company or (D) as the result of or
in connection with any cash tender offer or exchange offer, merger or other
business combination, sale of assets or contested election of directors or any
combination of the foregoing transactions (a “Transaction”), the persons who
constituted a majority of the members of the Board of Directors of the Company
(the “Board”) on the date of this Agreement and persons whose election as
members of the Board was approved by such members then still in office or whose
election was previously so approved after the date of this Agreement, but before
the event that constitutes a Change of Control, no longer constitute such a
majority of the members of the Board then in office. A Transaction constituting
a Change of Control shall only be deemed to have occurred upon the closing of
the Transaction. The term “Change of Control” shall not include the merger under
the Merger Agreement.

 

3

--------------------------------------------------------------------------------


 

13.           For purposes of this Agreement, the term “Cause” shall mean
(1) conviction of the Stockholder of any felony; (2) participation by the
Stockholder in any fraud or act of dishonesty against the Company; (3) material
violation by the Stockholder of (i) any contract between the Company and the
Stockholder, or (ii) any statutory duty of Stockholder to the Company;
(4) conduct of the Stockholder that, based upon a good faith and reasonable
factual investigation and determination by the Board, demonstrates the
Stockholder’s gross unfitness to serve; or (5) the continued, willful refusal or
failure by the Stockholder to perform any material duties reasonably requested
by the Board; provided, however, that in the case of conduct described in
clauses (3), (4) and (5) hereof, such conduct shall not constitute “Cause”
unless (a) the Board shall have given the Stockholder written notice setting
forth with specificity (i) the conduct deemed to constitute “Cause,”
(ii) reasonable action that would remedy the objectionable conduct and (iii) a
reasonable time (not less than ten days) within which the Stockholder may take
such remedial action, and (b) the Stockholder shall not have taken such
specified remedial action within such specified reasonable time.

 

14.           If any mutilated Voting Trust Certificate is surrendered to the
Trustees, or the Trustees receive evidence to their satisfaction that any Voting
Trust Certificate has been destroyed, lost or stolen, and upon proof of
ownership satisfactory to the Trustees together with such security or indemnity,
in the case of a destroyed, lost or stolen Voting Trust Certificate, as may be
requested by the Trustees to be held harmless, the Trustees shall execute and
deliver a new Voting Trust Certificate representing the same number of Shares as
the Voting Trust Certificate so mutilated, destroyed lost or stolen, with such
notations, if any, as the Trustees shall determine.

 

15.           Upon the termination of this Agreement, the Trustees shall request
that the Company issue certificates representing the Shares deposited hereunder
in the names of the holders of record of the Voting Trust Certificates and shall
deliver such certificates to the holders of Voting Trust Certificates in the
proportion of their respective holdings, upon presentation and surrender to the
Trustees of the Voting Trust Certificates therefor. If the Trustees for any
reason shall be unable to complete such deliveries within 30 days after the
termination of this Agreement, the Trustees may then deposit with the Company
such stock certificates, along with written authority to the Company to deliver
them in exchange for the Voting Trust Certificates; and upon such deposit, all
further liability of the Trustees for the delivery of such stock certificates
and the delivery or payment of dividends upon surrender of the Voting Trust
Certificates, shall cease, and the Trustees shall not be required to take any
further action hereunder.

 

16.           The Trustees may serve as directors, officers, employees or
consultants of the Company and be compensated therefor, and may hold stock in
the Company or become a creditor of the Company or otherwise deal with it in
good faith. The Trustees may hold or dispose of Voting Trust Certificates issued
to them or otherwise acquire additional Voting Trust Certificates to the same
extent as any other Stockholder.

 

17.           The Trustees shall serve hereunder without compensation. The
Trustees shall have the right to incur and pay such reasonable expenses and
charges and to employ and pay such agents, attorneys and counsel as they may
deem necessary and proper. The Company shall reimburse any such expenses or
charges incurred by and due to the Trustees.

 

18.           In the event of the death, resignation or legal incompetence of a
Trustee, a designee successor Trustee or Trustees shall be appointed by the
remaining Trustees from the other independent members of the Board (as
determined pursuant to any national securities exchange rules and regulations
then applicable to the Company). The term “Trustee” as used in his Agreement
shall apply equally to the Trustees named herein and to their successors
hereunder.

 

19.           Each of the Trustees, by signing a counterpart of this Agreement,
accepts the voting trust herein created and his or her role as a Trustee
therefor, including the duties and responsibilities of

 

4

--------------------------------------------------------------------------------


 

each Trustee to the other Trustees and to the beneficiaries of this voting trust
as set forth in this Agreement, and shall act solely as a Trustee hereunder and
not in any individual capacity.

 

20.           The Trustees shall not be liable for any act or omission as
Trustees hereunder taken or omitted in good faith and without gross negligence,
including acting upon any signature, instrument, notice, resolution, request,
consent, order or certificate or other written documentation reasonably and in
good faith believed by the Trustees to be genuine and signed by the proper party
or parties thereto. No Trustee shall be responsible for any act or omission by
any predecessor or successor Trustee. The Company shall indemnify each Trustee
against all costs, charges, expenses, losses, liabilities, actions, suits and
damages incurred by any or all of them in the or arising from the administration
of this voting trust or the exercise of any power conferred upon the Trustee by
this Agreement, except to the extent such cost, charge, expense, loss,
liability, action, suit or damage is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from the Trustee’s gross
negligence or willful misconduct.

 

21.           The Company by executing this Agreement consents to all the terms
and conditions hereof, and agrees that it will take all action necessary or
appropriate for carrying out the terms hereof.

 

22.           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, executors, administrators and
permitted successors and assigns.

 

23.           This Agreement constitutes the entire understanding among the
parties hereto with respect to the subject matter hereof. The invalidity or
unenforceability, in part or in whole, or any provision hereof shall not affect
the validity or enforceability of the remainder of such provision or any other
provision hereof. A court of competent jurisdiction may reduce or limit the
scope of any provision hereof in order to make such provision enforceable.

 

24.           This Agreement may be executed in several counterparts each of
which shall be deemed an original, but all of which together shall constitute
one and the same document.

 

25.           Any notice that may be given under this Agreement shall be in
writing and be deemed given when delivered by hand, confirmed facsimile
transmission, or nationally recognized overnight courier or, if mailed, one day
after mailing by registered or certified mail, return receipt requested, to the
Company at its principal executive office address, or to the Trustees or the
Stockholders at their respective addresses stated on the signature pages or
Schedule I to this Agreement, or at such other address as any of them may by
similar notice designate.

 

26.           This Agreement may be amended, and additional parties may be
added, by written agreement signed by the Company, the holders of a majority in
interest of the Stockholders and the Trustees; provided, however, that the
Trustees shall give each Stockholder notice of any such amendment, and a
Stockholder who did not approve the amendment may opt out of the amendment, so
that the amendment shall not be applicable to such Stockholder, by providing
written notice to the Trustees no later than ten business days after the date
that the Trustees shall have been deemed to have given the notice of amendment
to the Stockholder.

 

27.           This Agreement shall be governed by, and construed and enforced in
accordance with, the internal laws of the State of Delaware without giving
effect to conflicts of laws.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to by duly
executed as of the date first written above.

 

 

INOVIO BIOMEDICAL CORPORATION

 

By:

/s/ Avtar Dhillon

 

 

Title:

President

 

 

 

/s/ Simon Benito

 

Simon Benito, Trustee

 

 

 

 

 

 

 

/s/ Tee Khiang Ng

 

Tee Khiang Ng, Trustee

 

 

 

 

 

 

 

/s/ Morton Collins

 

Dr. Morton Collins, Trustee

 

 

 

 

Contact Information for Trustees

 

 

 

Address:

c/o Inovio Biomedical Corporation

 

 

11494 Sorrento Valley Road

 

 

San Diego, California 92121.

 

Fax Number:

(858)597-0451

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signatures of Stockholders

 

 

 

 

 

 

 

/s/ J. Joseph Kim

 

 

 

Dr. J. Joseph Kim, Stockholder

 

 

 

 

 

 

 

/s/ Young Park

 

 

 

Young Park, Stockholder

 

 

 

 

 

 

 

/s/ David Weiner

 

 

 

David Weiner, Stockholder

 

 

 

 

 

 

 

/s/ Michael Kaufman

 

 

 

Michael Kaufman, Stockholder

 

 

 

 

 

 

 

/s/ Bryan Chang

 

 

 

Bryan Chang, Stockholder

 

 

 

 

6

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Name and Address of Stockholder

 

Number of Shares Deposited

 

J. Joseph Kim

 

3,450,000

 

Young Park

 

1,000,000

 

David Weiner

 

2,700,000

 

Michael Kaufman

 

300,000

 

Bryan Chung

 

550,000

 

 

 

8,000,000

 

 

All addresses provided as 450 Sentry Parkway East, Suite 102, Blue Bell,
Pennsylvania 19422.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
ENCUMBERED OR TRANSFERRED UNLESS (1)(A) COVERED BY AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) EFFECTED IN
ACCORDANCE WITH AN APPLICABLE EXEMPTION FROM SUCH REGISTRATION AND
(2) CONSISTENT WITH THE TERMS AND CONDITIONS ON TRANSFER SET FORTH IN THE VOTING
TRUST AGREEMENT AS DEFINED HEREIN.

 

INOVIO BIOMEDICAL CORPORATION

 

Voting Trust Certificate

 

No.

 

 

Shares

 

 

This certifies that                                      has deposited   
                      shares of common stock, par value $             per share,
of Inovio Biomedical Corporation (the “Company”), a Delaware corporation, with
the undersigned Trustees, under the Inovio Biomedical Corporation Voting Trust
Agreement dated as of                                     , 2009, as may be
amended from time to time (the “Voting Trust Agreement”) among the Company, the
Trustees and the Stockholders named therein, a copy of which will be furnished
to the holder hereof without charge upon written request therefor to the
Trustees, and shall be entitled to a certificate or certificates representing
such shares upon termination of the Voting Trust Agreement in accordance with
its terms. Prior to the delivery of such certificates upon such termination, the
undersigned Trustees shall possess and be entitled to exercise, in the manner
and to the extent provided in the Voting Trust Agreement, all of the rights of
every kind of the holder of this certificate with respect to the shares so
deposited.

 

The holder of this Certificate has acquired it to hold as evidence of an
investment and without a view towards distribution. This Certificate, including
the interest represented hereby, is transferable only on the books of the
Trustees upon presentation and surrender hereof in accordance with the terms of
the Voting Trust Agreement.

 

The holder of this Certificate takes the same subject to all terms and
conditions of the Voting Trust Agreement and is bound by and entitled to the
benefit of such Voting Trust Agreement.

 

IN WITNESS WHEREOF, the Trustees have caused this Certificate to be signed as of
this                          day of             , 2009.

 

 

 

 

Trustee

 

 

 

 

 

Trustee

 

 

 

 

 

Trustee

 

A-1

--------------------------------------------------------------------------------